EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 April 2022 and 12 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration-type actuator comprising, inter alia, the at least one positioning and holding member comprises: an interposing portion that is interposed between a plurality of the projecting portions; and a mounting portion that is mounted on the supporting member, the supporting member comprises a receiving portion onto which the mounting portion is mounted with a clearance, and the clearance is formed between the mounting portion and the receiving portion in the relative movement direction.
Claims 2-9 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an apparatus comprising, inter alia, the at least one positioning and holding member comprises: an interposing portion that is interposed between a plurality of the projecting portions; and a mounting portion that is mounted on the supporting member, the supporting member comprises a receiving portion onto which the mounting portion is mounted with a clearance, and the clearance is formed between the mounting portion and the receiving portion in the relative movement direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suefuji et al. (U.S. Pre-Grant Publication No. 20150171773) discloses a vibration type actuator including a vibrator having an electro-mechanical energy conversion element and an elastic member fixed to the electro-mechanical energy conversion element and the bearing unit arranged on an outer peripheral side of the vibrator and the moving body in a direction orthogonal to a direction of rotation axis of the output unit.  An aspect of this actuator relates to a vibration type actuator configured to restrain an influence from an external force from a driven member of the vibration type actuator and to allow a reduction in thickness.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




26 August 2022				
/EMILY P PHAM/Primary Examiner, Art Unit 2837